Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 1 of 10




                                   Exhibit 13
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 2 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 3 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 4 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 5 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 6 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 7 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 8 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 9 of 10
Case 20-10343-LSS   Doc 3265-14   Filed 05/06/21   Page 10 of 10
